Case: 1:19-cv-02589-CAB Doc #: 116 Filed: 07/12/21 1 0f11. PagelD #: 1186

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

BRYAN ANTHONY REO, STEFFANI
ROSSI REO, ANTHONY DOMENIC REO,
ATTORNEY KYLE BRISTOW,
BRETT KLIMKOWSKY, JUDGE
PATRICK CONDON, LAKE COUNTY
OHIO COURT OF COMMON PLEAS,
STATE OF OHIO, U.S. FEDERAL
GOVERNMENT,

Plaintiff(s) / Counter-Defendants,

Vv.

MARTIN LINDSTEDT, PASTOR ,
THE CHURCH OF JESUS CHRIST
CHRISTIAN / ARYAN NATIONS OF
MISSOURI,

Case No. 1:19-CV-02589-CAB
Senior Judge Christopher A. Boyko

Mag. Judge Thomas Parker

Response to Kyle Bristow’s Answer (Doc
113) Claiming that as a Fellow Officer of
This Court and “Executive Director” of
“The Foundation For the MarketPlace of
Ideas” Thus Working Along with Bryan Reo
to Destroy Pastor Lindstedt and His Aryan
Nations Church As An Agent Provacateurs

Defendant(s) / Counter-Claimants.

 

 

DEFENDANTS’ RESPONSE TO THIRD-PARTY DEFENDANT AGENT-
PROVACATEUR ATTORNEY KYLE BRISTOW’S RESPONSE (Doc. 113) CLAIMING
AS A FELLOW OFFICER OF THE COURT & “EXECUTIVE DIRECTOR OF THE
FOUNDATION FOR THE MARKETPLACE OF IDEAS” AS NGO “LAWFARE”
ORGANIZATION TO COMBAT WHITE SUPREMACY AND ARYAN NATIONS AS
STATE-SPONSORED COUNTER-TERRORIST ORGANIZATION

 

COMES NOW the current Defendant Pastor Martin Lindstedt (hereafter in person
described as “Pastor Lindstedt) OF THE Church of Jesus Christ Christian / Aryan Nations of
Missouri (hereafter described as Pastor Lindstedt’s Aryan Nations Church) to Respond to
Admitted Officer of this Court and “Executive Director” of the Foundation for the Market-Place
of Ideas (henceforth FMI) (See Doc. 97-1, Doc 26-1, 2017 IRS 501(c)(3) Tax Form showing the
Board of Directors are Bryan Reo, Brett Klimkowsky and Kyle Bristow and how they organized
Charlottesville 1.0 in August 2017 along with Richard Spencer and Mike Enoch and others)

Attorney Kyle Bristow and his idiotic “Answer” to Pastor Lindstedt’s Objections, Doc 113.
Case: 1:19-cv-02589-CAB Doc #: 116 Filed: 07/12/21 2 0f11. PagelD #: 1187

Attorney Kyle Bristow makes the claim that to “protect” both himself, his fellow agents
provocateur / ZOGbots, the State of Ohio (whose corrupt courts are the source of 20-some Bryan
Reo “lawfare” cases against Pastor Lindstedt and Lindstedt’s Aryan Nations Church and
Lindstedt’s family from 900 miles away in a different state and where white supremacy is the
norm) and this corrupt federal court which has effectively done away with the First Amendment,
the Seventh Amendment right to jury trial in civil cases under the common-law, and the Eighth
Amendment of no excessive fines (now totaling $2.75 million in four lawsuits against Pastor
Lindstedt’s property to be given to Bryan Reo, Reo’s wife, and alleged father) by imposing a
$2,500 fine for Pastor Lindstedt being an extremely unruly defendant in his filing responses
which admittedly don’t even pretend to play by ZOG court rules. In short, Attorney Kyle
Bristow asks to do away with even the pretense that this federal court is anything but a corrupt
tribunal trying to “hold on” for the Satanic criminal Mighty Evil Empire on the verge of Collapse

Ever since Feb 9, 2016 (See Doc 112-1 Email exchange between Bristow and Lindstedt -
:’Bryan Reo is My Law Clerk”) Pastor Lindstedt has known Attorney Kyle Bristow is the
subordinate element for Bryan Reo to organize yet another ZOG false-flag organization (FMI)
such as the “Proud Boys” and “Oath Keepers” and “IJI-Percent Militia” which is yet another
FBI/CIA/NSA attempt designed to unearth domestic white people unrest and under color of
holding a political rally criminalize them into prison or civilly “lawfare” them into poverty. Note
Attorney Bristow doesn’t even bother to deny Pastor Lindstedt’s documented assertions against
Attorney Kyle Bristow and Bryan Reo working together as ZOGbots with unnatural affections
but rather how this Court is tied into the activities of their own agents provocateur who happen to
be officers of this Court. In short, both Bryan Reo and Kyle Bristow both literally and

figuratively going ass-to-mouth are asking for this Court to prohibit Pastor Lindstedt from
Case: 1:19-cv-02589-CAB Doc #: 116 Filed: 07/12/21 3 of 11. PagelD #: 1188

responding as he sees fit to litigation not initiated by himself or his Church because Pastor
Lindstedt on his Aryan Nations web pages have been warning the unwary ZOGling whiggers to
steer clear of homosexual and mongrel ZOGbots and their organizations (fellow board members
of FMI or the ZOGbot Poverty [F]Law Center (ZPLC). Pastor Lindstedt doesn’t have $2,500 to
pay for filing a “prohibited” Motion devoid of any mention of the bottomless contempt he has for
these Ohio state and federal courts which are absolutely corrupt. Both Bryan Reo and Kyle
Bristow are the sort of lawyers who file frivolous litigation and then file Motions to Strike and to
Hold in Contempt and for Pre-Trial Interest and Summary Judgment. As ZOGbot lawyers skilled
in civil-litigation “lawfare” and certainly against Pastor Lindstedt and Lindstedt’s Aryan Nations
Church they are persistent, and given that both theysselfs and this Court work for the same
Satanic regime are successful, even wildly so, sometimes.

However the down side is that just like the State of Ohio claiming that they have
immunity from being sued because they allow an Officer of their Court (Bryan Reo) to endlessly
sue Pastor Lindstedt and Lindstedt’s Aryan Nations Church before their Lake County Courts and
run a corrupt trial before a corrupt Judge Patrick Condon and biased jury of one African female
and 7 gliberal whiggers without any lawful and legitimate jurisdiction then Pastor Lindstedt
chooses to apply Biblical precedent of what happened to Sodom and Gomorrah in reaction to
kidnapping, robbing and murdering strangers travelling on the caravan route a half-days journey
away in since 13 June 2016 (Doc. 98-1) by pointing out that the North Perry Nuclear Power
Plant needs to be chernobylized either by random madman or preferably by White Supremacist
Confederated Warlord action pending the breakup of the Mighty Evil Empire in order to
eliminate and sterilize the North East Ohio population and render impossible any further Mighty

Evil Federal Empire ever being able to arise from the ashes after the Collapse. Thus by

 
Case: 1:19-cv-02589-CAB Doc #: 116 Filed: 07/12/21 4 o0f11. PagelD #: 1189

quantrillizing and chernobyling Northeastern Ohio and turning it into an irradiated wasteland
then the future of having local white supremacist military dictatorships run according to Dual-
Seedline Christian Identity religious views where not a single non-white idea or person or
government is allowed to exist becomes the secure future. In short a set of interlocking Klans run
by Aryan Nations principles who are authoritarian warlords over polities less than a county in
size, i.e. The Ten Thousand Warlords Program. Thus this Court by letting its especially crazed
legal mutant ZOGbots such Bryan Reo and Kyle Bristow do away with the myth of rule of law
has ensured that the Collapse will be followed by genocide and the establishment of warlordism.

Concerning Attorney Bristow’s Legalistic “Answers”

Attorney Bristow states the previous history of the case — at least as it affects himself.
Attorney Bristow claims — although admitting to being an Officer of this Court — that by denying
the obvious — that both himself and Bryan Reo have been working in tandem, along with
Attorney Brett Klimkowsky, against Pastor Lindstedt and Lindstedt’s Aryan Nations Church
since at least Feb. 9, 2016 while pretending to be “white supremacist” lawfare agent
provocateurs. In short, just like the heads of the “Proud Boys” and “Oath Keepers” who as agents
provocateur incited the Capital Hill Trump-tard rioters to go into the Capital Building and take
pictures of themselves and are not being prosecuted while hundreds of dupes are jailed and
tortured, so too are Bryan Reo and Kyle Bristow “lawfaring” Pastor Lindstedt out of his
inheritance for merely reporting on Bryan Reo antics due to Bryan Reo lawfare. In short,
Attorney Kyle Bristow is a state-sponsored domestic counter-terrorist who is plaintively whining
that it shouldn’t be subject to counter-lawfare because Pastor Lindstedt likes to counter-sue.
Obviously as a state-sponsored domestic counter-terrorist working against the interests of the

actual “white nationalists” Bristow claims to [mis]represent, Bristow claims that as an agent
Case: 1:19-cv-02589-CAB Doc #: 116 Filed: 07/12/21 5 of 11. PagelD #: 1190

provocateur it should be immune from the very Satanic mouth-of-hell that it feeds both fools and
Revolutionary Resistance enemy combatants such as Pastor Lindstedt and Lindstedt’s Church.
This conceit by Bristow as well as Reo & Klimkowsky, etc. will work as well as it did for the
Okrana Tsarist Secret Police and their regime and its courts. They and their families were
tortured into confessions if desired and then if not summarily [t]executed then sent to a death
labor camp. Or like their fellow jews and homosexuals also put in camps by the New Order.
When this Mighty Evil Empire collapses then there won’t be any use for lawyers in general &
ZOGbots in particular. The successor state will be local warlords over a reduced white
population in which everything associated with the current regime is discredited and destroyed.

Attorney Bristow points out the following, none of which Pastor Lindstedt denies:

The Court can and should take judicial notice of its record which is replete with vile,
violent, vulgar, and despicable statements made by Lindstedt about Bristow, other parties—most
of whom have been dismissed after filing successful Fed. R. Civ. P. 12(b) motions—, and the
Court. The Court’s attention is also directed to Anthony Domenic Reo v. Martin Lindstedt, Case
No. 1:19-cv-02615-JRA, ECF No. 49, PageID. 641-642 (May 26, 2021), which is an Order
issued by Judge John Adams which struck from the record—and ordered the Court Clerk to
seal—two of Lindstedt’s recent filings for that case in which Lindstedt used wildly offensive
language (i.e., “Ol’ Niggerlips,’” “whiggers,” “faggots”) before slurring Judge Solomon as a
“negro-jew” and Hon. John R. Adams as a “hibernigger” who is a “black-robed baal-priest”—
and inviting said judge to Case: 1:19-cv-02589-CAB Doc #: 113 Filed: 06/14/21 3 of 7. PageID
#: 1168 4 “lick Pastor Lindstedt’s asshole and butt-crack entirely free of dried shit tangled in His
[sic] asshole hairs.”). Bristow Doc 113, pgID 1168-1169.

In the case of Anthony Domenic Reo v. Martin Lindstedt 19-cv-02615 the most idiotic
judge on this federal judicial district John R. Adams, decided to give Bryan Reo’s father — who
at court proceedings was mistook for one of Bryan Reo’s homosexual mongrel lovers because
Lindstedt overheard Reo telling his father not to appear for the Lake County trial and never

referred to by name -- $500,000 for what never ever was published other than in Bryan Reo

allegations and like these other three cases was disallowed Amendment 7 trial by jury for at least
Case: 1:19-cv-02589-CAB Doc #: 116 Filed: 07/12/21 6 of 11. PagelD #: 1191

damages. Adams also demanded Pastor Lindstedt show why he shouldn’t be held in contempt.
Pastor Lindstedt filed a motion admitting that he had nothing but contempt for the federal and
state courts in general and John R. Adams as the worst of the sorry lot in particular. Upon
reflection since unlike Bryan Reo and Kyle Bristow John R. Adams showed no sign of
homosexual perversion or inclination but rather was simply nuts (and being illegally locked up
for 31 months in a State psychiatric prison for refusal to accept the [mis]representation by a
pubj[l]ic pretender Pastor Lindstedt has seen up close and personal an awful lot of nuts, some of
them inmates, Pastor Lindstedt knows his nuts) Pastor Lindstedt issued an “Apology” about the
homosexual part to where Judge John Adams could lick Pastor Lindstedt’s butthole & crack but
re-iterating that Pastor Lindstedt still had plenty of contempt for Adams being an awful judge.
Anthony Domenic Reo v. Martin Lindstedt, Case No. 1:19-cv-02615-JRA, ECF No. 48, also
struck.

And then the money shot by Kyle Bristow, Doc. 113, pgID 1169:

Enough is enough. Bristow is an officer of the court, and Judge Solomon, Judge Adams,
and Judge Boyko are Article III judges—appointed by the president of the United States of
America and confirmed by the United States Senate. The Court must act to protect Bristow, the
dignity of the Court, and the honor of the legal system from the likes of Lindstedt. How many
more hours of judicial resources must be wasted because Lindstedt has a penchant for filing
unhinged and offensive ramblings which should directly and proximately result only in him
being ordered to show cause as to why he should not be held in criminal contempt of court and
jailed? Lindstedt will just keep filing motion for reconsiderations and objections into
perpetuity— unless the Court decisively acts to defend itself and the innocent third-parties to the
instant civil action.

Absolutely correct for once. Attorney Kyle Bristow is both agent provocateur and an
Officer of this Court. So is Bryan Reo. Their antics in reaction to Pastor Lindstedt calling them

out for their actions designed to entrap fools has lead to past and these present court cases in

which they are not only public figures but agents provocateur suing before these corrupt federal
Case: 1:19-cv-02589-CAB Doc #: 116 Filed: 07/12/21 7 of 11. PagelD #: 1192

courts upon removal of these cases from Lake County Ohio for $2.75 million and counting and
for getting to jail Pastor Lindstedt and muzzle Pastor Lindstedt’s Aryan Nations Church for
“defamation.” As an Officer of this Court, Attorney Kyle Bristow likewise claims that this Court
has no “personal or subject matter” jurisdiction over himself due to the way Bristow uses
legalistic talmudisms of previous case law in which other legal talmudisms were successful.

Why “The Court must act to protect Bristow, the dignity of the Court, and the honor of
the legal system from the likes of Lindstedt.” Bristow is an officer of this Court and an agent
provocateur who simply isn’t safe in its job of encouraging other fools to think that this legal
system has honor. Insofar as protecting the dignity of the Court, that is best accomplished by
simply dismissing these Reo cases, disbarring Bryan Reo and Kyle Bristow, and if this Court
simply must jail Pastor Lindstedt for “Coontempt” then how about a nice private cell in a no-
doping, no Fulton Fight-Club, three-hots-&-a-cot, fully stocked law library and have Judge John
R. Adams as a cell-mate because while Adams is nuttier than Pastor Lindstedt he doesn’t seem to
be violent. Insofar as the “honor of the legal system” is cooncerned, that rat-infested ship has
already long since sailed ~ and sunk. Nobody except its “oreficers” has any delusions as to the
honor of the state and federal ZOG korts. Most people if they is smart avoids the “legal system.”

“How many more hours of judicial resources must be wasted because Lindstedt has a
penchant for filing unhinged and offensive ramblings which should directly and proximately
result only in him being ordered to show cause as to why he should not be held in criminal
contempt of court and jailed?” Pastor Lindstedt wants to file motions based upon Biblical Law
as opposed to Satanic Talmudic ZOGs “law” which Bryan Reo and Kyle Bristow as agents
provocateur and officers of the court find “unhinged” and “offensive.” Nowhere in the

CONstipation or Bill of Goods is anything mentioned about how Pastor Lindstedt or the Aryan
Case: 1:19-cv-02589-CAB Doc #: 116 Filed: 07/12/21 8 of 11. PagelD #: 1193

Nations must respond to this never-ending frivolous litigation by Bryan Reo and Reo antifa
“lawfare” lawyers. No demand that this legal system be honored. There was some sort of lying
foolishness mentioned about Freedumb of Speech, of the Press and Religion as well about
having a “right to a jury trial” and “no excessive fines” which this federal Court has ignored.
There need be no further “hours of judicial resources” wasted if this federal court were
to decide that it lacks jurisdiction for agent provocateur officers of this court like Bryan Reo and
Kyle Bristow to sue genuine white supremacists and their Aryan Nations churches for making
fun of them 900 miles away over the Internet and to simply dismiss these cases and disbar and
jail Bryan Reo and Kyle Bristow. Insofar as being ordered to show cause as to why Pastor

Lindstedt shouldn’t be held in criminal contempt, Pastor Lindstedt admittedly has nothing but

contempt for this federal court, the state of Ohio and South Dakota and Missouri courts. Will

jailing Pastor Lindstedt until he feigns a respect that is wholly absent accomplish anything even
for the sake of tyranny? Rather won’t it make the backlash via revolt all the more severe?

Pastor Lindstedt of course files not only against agent provocateur Bryan Reo but other
“not-so-innocent” parties such as Reo’s fellow officers of the court like Kyle Bristow, Brett
Klimkowsky, Reo fellow ZOGbots, the State of Ohio, the Lake County Courts which allow Reo
as a ZOGbot to file 20-some lawsuits against Lindstedt, the crooked Judge Patrick Condon, and
the corrupt Satanic united States federal government. Pastor Lindstedt might as well get
something out of the deal. Everyone asks why Pastor Lindstedt doesn’t simply give up and let
Bryan Reo win by default. Pastor Lindstedt as a Servant of YHWH and YHWH’s Servant Nation
simply cannot “bow his knee to Baal.” If losing his inheritance of $2.75 million and counting and
being jailed means that Pastor Lindstedt has an exterminatory claim against NorthEastern Ohio

by chernobyling the North Perry Nuclear Power Plant in order to ensure that the Ten Thousand
Case: 1:19-cv-02589-CAB Doc #: 116 Filed: 07/12/21 9 of 11. PagelD #: 1194

Warlords system of government is the default government to come in which there won’t be over
60 million or less only whites ruled by local theocratic warlords and that there are no more
lawyers allowed as a parasitic class, or that the entire Missouri River system be flooded when
these massive hydroelectric dams be destroyed unless the People rise up and destroy the legal
system then so be it. If enduring ZOG tyranny means a reward of seeing the last federal or state
judge or lawyer being strangled in the intestines of his family members like with Theodoric the
Great did or skinned out like Cambysis II son of Cyrus did to a crooked judge, or of the piglice
being forced to draw black and white rocks to be clubbed to death along with their families then
so be it. Sooner or later these federal judges need to be burnt alive upon a stack of their own
corrupt decisions and lawbooks and the misnomered “common law” system which is nothing but
lawyers and judges making it up as they go along replaced by a civil law system in which there
are no lawyers. And nothing more than local courts run by the ruling warlord responsible to his
subjects. Pastor Lindstedt thinks that this is inevitable given that these federal and state courts
have no legitimacy and need to be and soon will be overthrown and destroyed. These Bryan Reo
lawsuits justify using this Second Civil War exterminating this regime’s officers and supporters,
the non-white population and setting up thousands of warlord successor states thus destroying
and overthrowing the current criminal regime, in short Pastor Lindstedt’s racial, religious and
political goals.

Pastor Lindstedt doesn’t have any money left to post a “censorship bond” of $25, much
less $2,500 desired by Attorney ZOGbot Kyle Bristow. Pastor Lindstedt can barely afford to
look up filings on PACER every couple of weeks. Pastor Lindstedt has fallen behind in

responding now that emergency-filing e-mail option is over and cannot afford certified mail
Case: 1:19-cv-02589-CAB Doc #: 116 Filed: 07/12/21 10 0f 11. PagelD #: 1195

except in an emergency. Responding to Attorney ZOGbot Kyle Bristow hardly warrants
anything other than regular postage or e-mail.

WHEREFORE, far from charging Pastor Lindstedt a $2500 filing fee for responding as
he sees fit in response to Bryan Reo incessant civil-war “lawfare” litigation or in striking Pastor
Lindstedt’s responses, this Court should simply figure out that these Bryan Reo cases in which
Bryan Reo refused to file genuine F.R.Civ.P. Rule 26(a)(1)(A)(iii) computation of damages to
show actual damages (if any since Bryan Reo could have avoided any further reportage of its
antics as a ZOGbot if Reo had left the Movement as agreed 1-4 Nov. 2010), and upon Pastor
Lindstedt denying in his Initial Answer and Counterclaims, Amended Answer & Counterclaims
and in his Consolidated “Answer/Admissions” in Nov. 2020 that Bryan Reo or Reo’s wife or
Reo’s father has any damages or legitimate claims whatsoever to undo its Summary Judgments
violative of the Seventh Amendment right to a jury trial, and Eighth Amendment Right to “no
excessive fines/judgments” or better yet, to simply understand that this court has no jurisdiction
to even hear these Bryan Reo cases in the first place and return them to Lake County Ohio or
dismiss them all together.

The New 16 Words of The Church of Jesus Christ Christian / Aryan Nations of Missouri:

We must chernobylize the North Perry Nuclear Power Plant and exterminate and sterilize

North East Ohio.
Hail Victory!!!
when ff jf mI ous i
comment, t “mmeamaraeeg" fi Fe Oi so " po, ” f f e , ao
fl Vm beh kia, L. LE jt. sre Ce Cf OL POM ¥ a

/s/. Pastor Martin Lindstedt

Defendant, First Servant of YHWH’s Servant Nation of Aryan Christian Israel
Pastor, Church of Jesus Christ Christian/Aryan Nations of Missouri

338 Rabbit Track Road

Granby Missouri 64844

(P): (417) 472-6901, (E): pastorlindstedt@gmail.com, Pro se Defendant

10
Case: 1:19-cv-02589-CAB Doc #: 116 Filed: 07/12/21 11 0f 11. PagelD #: 1196

Certificate of Service

I, Pastor Martin Lindstedt do hereby certify that a true and genuine copy of the foregoing Motion

in Opposition was e-mailedt+e—emergencyfiling@ohnd.uscourts.cev mailed via First Class US
Mail on 6 July 2021 to this U.S. District Court at Clerk, U.S. District Court, Carl B. Stokes U.S

Courthouse, 801 West Superior Avenue, Cleveland Ohio 44113-1830.

 

The following were duly e-mailed as Pastor Lindstedt and Lindstedt’s Church is short of funds:

Ohio Assistant Attorneys General — Constitutional Offices Section
Michael Walton (00922010) Michael.walton@ohioAGO.gov

Iris Jin Iris. Jin@ohioAGO.gov
30 East Broad Street, 16" Floor

Columbus, Ohio 43215

Plaintiff Bryan Reo, Anthony Domenic Reo and Stefani Rossi Reo living at 7143 Rippling
Brook Lane, P.O. Box 5100, Mentor Ohio 44061 via reo@reolaw.org.

Attorney Kyle Bristow of the FMI/ZPLC P.O. Box 46209. Mt. Clemens, Michigan 48046
BristowLaw@gmail.com Bristow as a party shall be mailed a copy of this filing as well.

A copy of the foregoing was e-mailed to Attorneys Lisa Zaring (Lzaring@mojolaw.com) and
Lindsey Upton (Lupton@mojolaw.com) for Judge Condon and the Lake County Courts upon
scanning in as there is an agreement to save postage so using e-mail to do so.

A copy of the foregoing was e-mailed to Attorney Brett Klimkowsky (Brett1066@gmail.com) of
the FMI/ZPLC White Supremacist lawfare group presently in hiding and evading service.

11
